Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1-5, 7-22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
3.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-2, 4, 7-8, 11-12, 14, 16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (Pub. No. US2016/0286678) in view of Chu et al. (Pub. No. US2012/0020037) 
As per claim 1, Venugopal discloses an apparatus comprising: 
a modular riser (fig.3, 300) configured to support an expansion card (fig.3, 312) in an information handling system (paragraph 29, a computing device), comprising: 
a common riser body (fig.3, 302) comprising a support structure (fig.2, 104), wherein the support structure is configured:
to support an expansion card (fig.3, 312); and 
to couple to an expansion structure to provide additional support for the expansion card. (paragraphs 17 & 35-36, a riser card is plugs into an expansion slot of the motherboard that allowing additional expansion cards to be plugged into expansion slots of the riser card.)
	 Venugopal discloses all the limitations as the above but does not explicitly discloses a moveable support configured to support the expansion card and further configured to move away from the expansion card to permit installation or removal of the expansion card from the modular riser. However, Chiu discloses this. (paragraph 21, The handle of the latch member is pulled upwards to withdraw the latch member 60 from the mounting frame 30. The shield plate 50 of the expansion card 40 is released, and the expansion card 40 moves horizontally to disengage from the expansion card socket 22 of the riser card 20.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Chiu with the teaching of Venugoal so as   to provide an arrangement that can save space in the computer system so as to enhance system performance.

As per claim 2, Venugopal discloses wherein the support structure of the common riser body is configured to support an expansion card with basic features, wherein the expansion card is at least one of a low-profile or half-height expansion card. (paragraph 31, a low profile PCIe card)

As per claim 4, Venugopal discloses wherein the support structure is configured to support a Peripheral Component Interconnect Express (PCle) card. (paragraph 31, a low profile PCIe card)

As per claim 6, Venugopal discloses wherein the support structure comprises a moveable support configured to support the expansion card and further configured to move away from the expansion card to permit installation or removal of the expansion card from the modular riser without removing the modular riser from the information handling system. (paragraph 22, the expansion card can be inserted into the PCB based connector or removed from the PCB based connector without removing the outer housing onto which the PCB based connector is mounted.)

As per claim 7, Venugopal discloses wherein the support structure is configured to couple to the expansion structure with a tool-less attachment linkage. (paragraph 15, expansion card retainer may be adapted to be installed and removed without tools or fasteners.)

As per claim 8, Venugopal discloses wherein the expansion structure comprises a rock-out preventer configured to prevent the expansion card supported by the support structure from being dislodged by movement of the information handling system. (paragraph 22, the expansion card can be inserted into the PCB based connector or removed from the PCB based connector without removing the outer housing onto which the PCB based connector is mounted.)

As per claim 11, Venugopal discloses an information handling system, comprising: 
a chassis; (fig.1, housing 100) and 
a modular riser (fig.3, 300) configured to support an expansion card (fig.3, 312) in an information handling system (paragraph 29, a computing device), the modular riser coupled to the chassis, the modular riser comprising: 
a common riser body (fig.3, 302) comprising a support structure, wherein the support structure is configured: 
to support an expansion card (fig.3, 312); and 
to couple to an expansion structure to provide additional support for the expansion card. (paragraphs 17 & 35-36, a riser card is plugs into an expansion slot of the motherboard that allowing additional expansion cards to be plugged into expansion slots of the riser card.)
	Venugopal discloses all the limitations as the above but does not explicitly discloses a moveable support configured to support the expansion card and further configured to move away from the expansion card to permit installation or removal of the expansion card from the modular riser. However, Chiu discloses this. (paragraph 21, The handle of the latch member is pulled upwards to withdraw the latch member 60 from the mounting frame 30. The shield plate 50 of the expansion card 40 is released, and the expansion card 40 moves horizontally to disengage from the expansion card socket 22 of the riser card 20.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Chiu with the teaching of Venugoal so as   to provide an arrangement that can save space in the computer system so as to enhance system performance.

As per claim 12, Venugopal discloses wherein the support structure of the common riser body is configured to support an expansion card with basic features, wherein the expansion card is at least one of a low-profile or half-height expansion card. (paragraph 31, a low profile PCIe card)

As per claim 14, Venugopal discloses wherein the support structure is configured to support a Peripheral Component Interconnect Express (PCIe) card. (paragraph 31, a low profile PCIe card)

As per claim 16, Venugopal discloses wherein the support structure comprises a moveable support configured to support the expansion card and further configured to move away from the expansion card to permit installation or removal of the expansion card from the modular riser without removing the modular riser from the information handling system. (paragraph 22, the expansion card can be inserted into the PCB based connector or removed from the PCB based connector without removing the outer housing onto which the PCB based connector is mounted.)

As per claim 18, Venugopal discloses a method comprising:
coupling a riser extension expansion structure (paragraph 23, (PCB) based connector 102) to the support structure of a common riser body (fig.3, 302) to form a modular riser (fig.3, 300);
installing an expansion card (fig.3, 312) in the modular riser, wherein the expansion card would be too long, too heavy, or unable to be adequately cooled using features of the common riser body alone; (paragraph 16, different kinds of function-adding expansion cards have been developed) and
installing the modular riser with the expansion card in an information handling system (paragraph 29, a computing device), the combination of the common riser body and the riser extension expansion structure providing features for supporting the expansion card. (paragraph 30, The riser card 	may be detachably coupled to the motherboard to electrically connect the motherboard with the expansion card.)
Venugopal discloses all the limitations as the above but does not explicitly discloses a moveable support configured to support the expansion card and further configured to move away from the expansion card to permit installation or removal of the expansion card from the modular riser. However, Chiu discloses this. (paragraph 21, The handle of the latch member is pulled upwards to withdraw the latch member 60 from the mounting frame 30. The shield plate 50 of the expansion card 40 is released, and the expansion card 40 moves horizontally to disengage from the expansion card socket 22 of the riser card 20.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Chiu with the teaching of Venugoal so as   to provide an arrangement that can save space in the computer system so as to enhance system performance.

As per claim 19, Venugopal discloses the method further comprising moving a support of the support structure away from the expansion card and thereafter installing or removing the expansion card from the modular riser body assembly without removing the modular riser from the information handling system. (paragraph 22, the expansion card can be inserted into the PCB based connector or removed from the PCB based connector without removing the outer housing onto which the PCB based connector is mounted.)

As per claim 20, Venugopal discloses wherein the coupling of the riser extension expansion structure to the support structure is performed without the use of a tool. (paragraph 15, expansion card retainer may be adapted to be installed and removed without tools or fasteners.)

As per claim 21, Venugopal discloses wherein the moveable support is configured to move along a channel built into a portion of the support structure, such that the movement of the moveable support is generally restricted to movement along one dimension. Chiu discloses this. (paragraph 21, The handle of the latch member is pulled upwards to withdraw the latch member 60 from the mounting frame 30. The shield plate 50 of the expansion card 40 is released, and the expansion card 40 moves horizontally to disengage from the expansion card socket 22 of the riser card 20.)


As per claim 22, Venugopal discloses wherein the moveable support is configured to move along a channel built into a portion of the support structure, such that the movement of the moveable support is generally restricted to movement along one dimension. Chiu discloses this. (paragraph 21, The handle of the latch member is pulled upwards to withdraw the latch member 60 from the mounting frame 30. The shield plate 50 of the expansion card 40 is released, and the expansion card 40 moves horizontally to disengage from the expansion card socket 22 of the riser card 20.)


6.	Claims 9-10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (Pub. No. US2016/0286678) in view of Chiu et al. (Pub. No. US2012/0020037) and further in view of Van Rumpt (US Patent 5,594,621)
As per claim 9, the modified system of Venugopal discloses all the limitations as the above but does not explicitly discloses wherein the expansion structure comprises a thermal block configured to direct air to flow across an expansion card supported by the support structure. However, Van Rumpt discloses this. (col.5, lines 19-30, the cooling of all expansion cards is optimal because the air flow from the diagrammatically depicted power supply unit 30, in which a fan is arranged, can flow freely over the motherboard and between the expansion cards 25, 27 and 29.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Van Rumpt with the teaching of the modified system of Venugopal to provide the system with components are optimally cooled and to which components the linking tracks can be laid in simple manner because the motherboard is not interrupted by the many terminals of the connector to enhance the system performance.

As per claims 10 & 17, Van Rumpt discloses wherein the thermal block is configured to provide additional cooling to a graphics processing unit (GPU) of the expansion card. Van Rumpt discloses this. (col.5, lines 19-30, the cooling of all expansion cards is optimal because the air flow from the diagrammatically depicted power supply unit 30, in which a fan is arranged, can flow freely over the motherboard and between the expansion cards 25, 27 and 29.)

7.	Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (Pub. No. US2016/0286678) further in view of Chiu et al. (Pub. No. US2012/0020037) and further in view of Dean et al. (Pub. No. US2006/0133059)
As per claim, 3 & 13, the modified system of Venugopal discloses all the limitations as the above but does not explicitly discloses wherein the modular riser further comprises the expansion structure, wherein a combination of the expansion structure and the common riser body is configured to support an expansion card with additional features, wherein the expansion card comprises a full-length expansion card. However, Dean discloses this. (paragraph 3, a full-length Accelerated Graphics Port (AGP) expansion card may include an end retainer that can be secured to the chassis of the electronic device)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Dean with the teaching of the modified system of Wang to provide the system so as with the expansion card retainer can accommodate both full-height and low-profile expansion cards to enhance the system performance and the cost of such an expansion card retainer can be significantly less than a more complex multi-piece retainer at paragraph 

As per claims 5 & 15 wherein the common riser body is not able to adjust a length of the support structure. (Dean, paragraph 15, a design allows the expansion card retainer to be a single piece without moving parts.)

Response to Amendment
Applicant's amendment filed on 7/29/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Fietz et al.  [Pub. No. US2016/0081218] discloses an expansion card can be plugged onto the riser card. Because the riser card is fixed to the carrier plate, when an expansion card plugged onto the riser card is removed, the riser card itself is prevented from being unplugged or removed from the motherboard.
Conclusion
9.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184